Order entered October 3, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-22-00768-CV

       IN THE GUARDIANSHIP OF RICHARD W. THOMPSON, JR.,
               AN ALLEGED INCAPACITATED PERSON

                  On Appeal from the Collin County Probate
                           Collin County, Texas
                   Trial Court Cause No. GA1-0261-2018

                                     ORDER

      By order dated September 27, 2022, we denied appellant’s “Emergency

Motion to Stay Pending Consideration of Motion to Transfer.” Before the Court is

appellant’s September 29, 2022 motion to clarify that order and specify whether

we denied her motion to stay or to transfer. We GRANT the motion. We DENY

appellant’s motion to stay and note that appellant has not filed a motion to transfer

in this appeal.


                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE